DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	According to paper filed February 22nd 2021, claims 1-20 are pending for examination claiming continuation-in-part, US applications 16/571,434, priority date and continuation, US application 15/445,692, priority date under 35 USC §120.
	By way of the present Amendment, claims 1, 4, 6, 9, and 17 are amended. No claim is canceled or added.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of the first paragraph of 35 U.S.C. §112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


4.	The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. §112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


5.	Claims 1-13 are rejected under 35 U.S.C. §112(a) or 35 U.S.C. §112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the 
	Claim 1 recites a feature of “a plurality of factory rules that govern which operations on available data sources may be executed under what conditions in the hospital operations measurement and performance analysis factory” that is not described in the Specification of the present invention. In said feature, selected factory rules operations executed under what conditions in hospital measurements, such as rules corresponding to different diseases conditions, are not described.
	Further, claim 1 recites a feature of “an analytic measures rendering circuit that gathers a subset of the analytic measures… into a structured set of discrete panels, wherein each analytic measure in the subset… in one panel in the subset of discrete panels” that is not described in the Specification of the present invention. In said feature, how does the rendered circuit gather a subset of measures under or within a set of measures? What are the discrete panels? All these essential elements are not described.
Same rationale applies to claims 6 and 9.

6.	The following is a quotation of 35 U.S.C. §112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. §112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claims 1-13 are rejected under 35 U.S.C. §112(b) or 35 U.S.C. §112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. §112, the applicant), regards as the invention.
	Claim 1 recites a feature “a plurality of factory rules that govern which operations on available data sources may be executed under what conditions in the hospital operations measurement and performance analysis factory” that is unclear because it is not described in the Specification of the present invention, for example, the determination process of what rules corresponding to different diseases conditions. Although many phrases similar to claim recitations are offered in the Summary section of the Specification of the present invention, however, no examples or embodiments are given in the Detailed Description section.
Said feature is construed and cited as “rule selection based on patient information” in the present Office action until further clarification provided.
	Further, claim 1 recites a feature “an analytic measures rendering circuit that gathers a subset of the analytic measures… into a structured set of discrete panels, wherein each analytic measure in the subset… in one panel in the subset of discrete panels” that is unclear because it is also not described in the Specification of the present invention.
Particularly, how to render “circuits” and how does a rendered circuit gather a subset of measures are unclear.  All these and discrete panels are not described in the Specification of the present invention. It is further unclear if a discrete panel is actually a panel with discretely displayable fields? If so, what are the difference(s) between a panel and a display or a window? What are the difference(s) between a discrete panel and a display of tiles?
Same rationale applies to claims 6 and 9.
	Although statements given for this “rendered circuit” in the Summary section of the Specification of the present invention, there is no further description given in the Detailed Description section, no example or embodiment offered.
Said feature of claims 1, 6, and 9 is construed and cited as “rule execution hierarchy” in the present Office action until further clarification provided.	

Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.	The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


10.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. §102(b)(2)(C) for any potential 35 U.S.C. §102(a)(2) prior art against the later invention.
11.	Claims 1-4, 6-7, 9-10, and 20 are rejected under 35 U.S.C. §103 as being unpatentable over Truyen et al. (US 2012/0150555), hereinafter Truyen, and in view of Robertson et al. (US 2002/0188538), hereinafter Robertson, and further in view of Teplitsky et al. (US 2005/0138004), hereinafter Teplitsky.
Claim 1
“a plurality of data sets comprised of data representing business activities arranged as a columnar array wherein each column is associated with a distinct source rule that applies to the column when it is used as a data source” Robertson [0314] discloses “[a]n entity-relationship (E-R) model is a data modeling technique that creates a graphical representation of entities and the relationships between entities within an information system… an E-R diagram, nodes 1700, 1702, 1704,and 1706 and 1708 represent entity classes for ‘Customers,’ ‘Accounts,’ ‘Account Service,’ Billing Address’ and ‘PendingOrders,’ respectively”; and
	Robertson Figure 5 depicts the “data source rules” as claimed; the “GIB510”, “DataBus 520” and “MOC 530” that are columnar data as claimed; database “tables” is also disclosed in Robertson [0228], which inherently discloses “column”; and
	Robertson [0558] discloses “the MOC performs a simple calculation on the experience level of each person in the role played in the work group” a factory rule;

“a plurality of factory rules that govern which operations on available data sources may be executed under what conditions in the hospital operations measurement and performance analysis factory” Truyen [0054] discloses “a decision rule selector 1 for selecting an applicable rule to be used…. if the plurality of decision rules is organized as a decision tree, the decision rule selector may start to automatically apply the rules of the decision tree, based on the available patient information elements…. the system may select a particular decision rule or decision tree, based on major events recorded in the patient information elements, such as being admitted to hospital, a recent operation, or an important medical diagnosis”;

“a factory rules execution hierarchy that executes ready calc, flag, and lookup rules before executing ready link and ready plugin rules” Teplitsky [0049] discloses “user-defined mappings, rules and parameters have a higher priority than translation module-generated mappings, rules and parameters”; The above limitation is construed and cited as “calculation, flag, or lookup rules are executed before other rules”;

“an analytic measures rendering circuit that gathers a subset of the analytic measures produced by applying the plurality of factory rules per the factory rule execution hierarchy to a portion of the plurality of data sets into a structured set of discrete panels, wherein each analytic measure in the subset of measures is rendered in one panel in the set of discrete panels” Truyen [0054] discloses “a decision rule selector 1 for selecting an applicable rule to be used…. if the plurality of decision rules is organized as a decision tree, the decision rule selector may start to automatically apply the rules of the decision tree, based on the available patient information elements…. the system may select a particular decision rule or decision tree, based on major events recorded in the patient information elements, such as being admitted to hospital, a recent operation, or an important medical diagnosis”.

Truyen, Robertson, and Teplitsky disclose analogous art. However, Truyen does not spell out the “columnar array” and “calc, flag, and lookup rules” as recited above. They are disclosed in Robertson and Teplitsky respectively. Hence, it would have been obvious to one ordinary skilled in the art at the time the present invention was made to incorporate said feature of Robertson and Teplitsky into Truyen to enhance its rule measurement functions.

Claim 2
“wherein an order in which factory rules are presented to the hospital operations measurement and performance analysis factory is independent of an order in which the presented factory rules are applied to the plurality of data set” Truyen [0045] discloses “[t]he plurality of decision rules may be organized as a decision tree” and Truyen [0054] further discloses “a decision rule selector 1 for selecting an applicable rule to be used…. if the plurality of decision rules is organized as a decision tree, the decision rule selector may start to automatically apply the rules of the decision tree, based on the available patient information elements…. the system may select a particular decision rule or decision tree, based on major events recorded in the patient information elements, such as being admitted to hospital, a recent operation, or an important medical diagnosis”.

Claim 3
“wherein a factory rule is determined to be ready for execution by the factory rules processing facility when data that the execution of the factory rule requires is available in one or more of the plurality of data sets” Truyen [0054] discloses “apply the rules of the decision tree, based on the available patient information elements”
Claim 4
“wherein the data is treated as available when at least one of the following conditions exist: (a) if it is determined only by application of source rules and (b) if it is generated by another factory rule the processing of which is complete for data that the factory rule requires” Robertson Figure 5 depicts the “data source rules” as claimed; the “GIB510”, “DataBus 520” and “MOC 530” are the recited data source rules depicts in Figure 5 as columnar array; and Robertson [0558] discloses “the MOC performs a simple calculation on the experience level of each person in the role played in the work group” a factory rule.

Claim 6
“wherein the analytic measure rendering circuit is structured to facilitate rendering of the set of discrete panels, wherein a value of an analytic measure of the plurality is calculated for at least two different time frames and a comparison thereof is rendered in each discrete panel” Truyen [0054] discloses “a decision rule selector 1 for selecting an applicable rule to be used…. if the plurality of decision rules is organized as a decision tree, the decision rule selector may start to automatically apply the rules of the decision tree, based on the available patient information elements…. the system may select a particular decision rule or decision tree, based on major events recorded in the patient information elements, such as being admitted to hospital, a recent operation, or an important medical diagnosis”.

Claim 7
“wherein the analytic measure rendering circuit indicates a visual order of factory measure presentation on a small form factor electronic display” Robertson Figure 5 depicts the “data source rules” as claimed; the “GIB510”, “DataBus 520” and “MOC 530” are the recited data source rules depicts in Figure 5 as columnar array; and Robertson [0558] discloses “the MOC performs a simple calculation on the experience level of each person in the role played in the work group” a factory rule.

Claim 9
“a measure-specific circuit generation facility that generates a circuit for executing a combination of
source rules and factory rules on a subset of the plurality of data sets to produce a first measure, the facility generates the circuit based on a data graph derived from the plurality of data sets in the factory rules” Truyen [0054] discloses “a decision rule selector 1 for selecting an applicable rule to be used…. if the plurality of decision rules is organized as a decision tree, the decision rule selector may start to automatically apply the rules of the decision tree, based on the available patient information elements…. the system may select a particular decision rule or decision tree, based on major events recorded in the patient information elements, such as being admitted to hospital, a recent operation, or an important medical diagnosis”.

Claim 10
“wherein the circuit generation facility generates the data graph as part of a process to create the circuit” Robertson [0544] discloses the “dispatching rules evaluate the roles, customers’ SLAs, and event information to determine whether instructions or scripts need to be bound into the WorkItem for the candidate contacts… the dispatching rules engine returns to the Dispatcher Service for further processing”.

Claim 20
Claim 20 is rejected for the rationale given for claim 1.

12.	Claims 5 and 14-17 are rejected under 35 U.S.C. §103 as being unpatentable over Truyen et al. (US 2012/0150555), hereinafter Truyen, in view of Robertson et al. (US 2002/0188538), hereinafter Robertson, and in view of Teplitsky et al. (US 2005/0138004), hereinafter Teplitsky, and further in view of Bergsten et al. (US 2009/0144217), hereinafter Bergsten.
Claim 5
“wherein the factory rules that lack dependency on other factory rules are applied before applying factory rules that have dependency on other factory rules” Bergsten [0009] discloses “determining a level of dependency of each rule in the set of rules; b) selecting a rule with the lowest dependency from the set of rules; c) firing the rule”.
Truyen, Robertson, Teplitsky, and Bergsten disclose analogous art. However, Truyen does not spell out the “factory rules lack dependency” as recited above. It is disclosed in Bergsten. Hence, it would have been obvious to one ordinary skilled in the art at the time the present invention was made to incorporate said feature of Bergsten into Truyen to enhance its factory rule execution functions.

Claim 14
Claim 14 is rejected for rationale given for claims 1 and 5.

Claims 15-17
Claims 15-17 are rejected for the rationale given for claims 2-4 respectively.

13.	Claims 8, 11-13, and 18-19 are rejected under 35 U.S.C. §103 as being unpatentable over Truyen et al. (US 2012/0150555), hereinafter Truyen, in view of Robertson et al. (US 2002/0188538), hereinafter Robertson, and in view of Teplitsky et al. (US 2005/0138004), hereinafter Teplitsky, and further in view of Bergsten et al. (US 2009/0144217), hereinafter Bergsten, and further in view of Qureshi et al. (US 8,170,975), hereinafter Qureshi.
Claim 8
“wherein the order of factory rule execution further requires ready calc, flag, and lookup rules to execute before the ready link rules which execute before the ready plugin rules” Qureshi col.49 line 64 discloses “confidence of a rule is a calculation based on the confidence values” and Qureshi col.12 lines 32-33 discloses “storing logic rules for mapping deployment states to problem” and Qureshi col.60 lines 16-19 discloses “[m]essages remain in ‘Messages awaiting directory lookup’”.	Claim 8 is construed and cited as “calculation, flag (mapping), and lookup rules are executed without other rules support”.

Truyen, Robertson, Teplitsky, Bergsten, and Qureshi disclose analogous art. However, Bergsten does not spell out the “calc, flag, lookup” rules as recited above. It is disclosed in Qureshi. Hence, it would have been obvious to one ordinary skilled in the art at the time the present invention was made to incorporate said feature of Qureshi into Truyen to enhance its data sets presenting functions.

Claim 11
“wherein the circuit generation facility selects among a plurality of factory rules based on an effectivity date associated with each of the plurality of factory rules and a circuit target date” Qureshi col.12 lines 16-19 discloses “the problem detector 38 systematically analyzes some or all of the logic rules in accordance with schedules that are either preprogrammed or set by a system administrator of the managed application”.
Claim 11 is construed and cited as “applying one of the factory rules based on an effective date associated with each of plural factory rules and a target date” until rejections under 35 USC §112(b) are overcome. 

Claim 12
“wherein the circuit target date is the date on which the circuit is generated” Qureshi col.12 lines 16-19 discloses “the problem detector 38 systematically analyzes some or all of the logic rules in accordance with schedules that are either preprogrammed or set by a system administrator of the managed application”.
	Claim 12 is construed and cited as “the target date is the date on which the factory rule is processed” until rejections under 35 USC §112(b) are overcome.

Claim 13
“wherein the circuit target date is an effectivity date of the circuit” Qureshi col.12 lines 16-19 discloses “the problem detector 38 systematically analyzes some or all of the logic rules in accordance with schedules that are either preprogrammed or set by a system administrator of the managed application”.
Claim 13 is construed and cited as “the target date is an effectivity date” until rejections under 35 USC §112(b) are overcome.

Claim 18
Claim 18 is rejected for the rationale given for claim 8.

Claim 19
“wherein a ready flag rule is applied after all ready calc rules have been applied per the circuit” Qureshi col.39 lines 26-31 discloses “[e]ach gate preferably also takes the confidence, contribution, and significance of all the input beads and calculates the confidence… when a bead is sent to a rule gate, there is a confidence, contribution, and significance value on that bead that represents those values for the entire rule” and Qureshi col.49 lines 63-65 also discloses “the confidence of a rule is a calculation based on the confidence values assigned to each predicate of the rule”.
	Qureshi disclosure shows that the calculation rule (of confidence) is applied before other rules as claimed, rules of flag for example.

Response to Arguments
14.	Applicant's arguments filed February 22nd 2021 have been fully considered but they are not persuasive.
	35 USC §112(a)
With respect to 35 USC §112(a) rejections, applicant provides “[s]pport for these recitations is within at least paragraphs [0005]-[0028], [00142]-[00152] and [00159]-[00172]”. Said argument is not persuasive because those indicated paragraphs do not disclose the features at issue. Neither application 16/571434 nor application 15/445692 discloses the argued features.
In those paragraphs indicated by the applicant, although the phrase “hospital operations measurement” is disclosed, there is no description given whatsoever regarding the selected factory rules “operations on available data sources may be executed under what conditions in the hospital operations measurement and performance analysis factory”.
	Further, applicant argues that “support for the claims can be found at least in claims 1-20 as filed, which also form part of the Specification. Further support can be found in at least Figs. 7-9, 16-18, 33-41 and 48-49 as filed. As a further example, support for analytic measures for hospital operations can be found in paragraphs
[00181] and [00183]”. Said argument is not persuasive.
	In paragraph [00181], relations between “occupancy” of a health care facility and admission, discharges, diagnoses, and the like is described, not the rules “operations on available data sources may be executed under what conditions in the hospital operations measurement and performance analysis factory”. Paragraph [00183] further describes the relations between hospital occupancy and some disease conditions. None of the given paragraphs provides support for the argued feature. Applicant simply fails to traverse the rejections under 35 USC §112(a).

	35 USC §112(b)
	Applicant submits similar supports for the outstanding 35 USC §112(a) rejections. However, those indicated paragraphs do not provide any clarification. 35 USC §112(b) rejections remain intact.

	35 USC §103
	A plurality of data sets comprised of data representing business activities arranged as a columnar array
wherein each column is associated with a distinct source rule that applies to the column when it is used
as a data source

Applicant argues that the E-R diagram in Figure 17A of Robertson “depicts a ‘graphical representation of entities and the relationships between entities within an information system’ with entities depicted as nodes linked by arrows conveying the relationships therebetween.” Said argument is not persuasive because the columnar data source is taught in Robertson Figure 5.
Figure 5 of Robertson depicts the “GIB510”, “DataBus 520” and “MOC 530” that are listed as columnar data associated with rules. In addition, database “table” is also spelled out in Robertson [0228], which inherently discloses columnar data as claimed. Rejection of said feature of claim 1 is amended in the present Office action accordingly.

Conclusion
15.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

16.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUAY HO whose telephone number is (571)272-6088; RightFax number is (571) 273-6088.  The examiner can normally be reached on Monday to Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Ruay Ho/Primary Patent Examiner, Art Unit 2175